21-10436-tmd Doc#59 Filed 07/12/21 Entered 07/12/21 18:01:52 Main Document Pg 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

   IN RE:                                            §
                                                     §             CASE NO. 21-10436-tmd
   MARY BRENNA RYLEE,                                §
                                                     §                 CHAPTER 11
            Debtor.                                  §               (SUBCHAPTER V)

                 DEBTOR’S STATUS REPORT PURSUANT TO 11 U.S.C. § 1188(c)

  TO THE HONORABLE TONY M. DAVIS,
  UNITED STATES BANKRUPTCY JUDGE:

           Mary Brenna Rylee (the “Debtor”), hereby files this Status Report Pursuant to 11 U.S.C.

  § 1188(c) and respectfully states as follows:

           1.        The Debtor filed her Voluntary Petition (the “Petition”) under Subchapter V of

  Chapter 11 of the United States Bankruptcy Code on May 31, 2021. See Dkt. No. 1.

           2.        Since the filing of the Petition, the Debtor has completed the Initial Debtor

  Interview and provided the requested documents to the U.S. Trustee, attended the 341 meeting,

  and timely filed her Schedules and Statement of Financial Affairs. See Dkt. Nos. 22, 23, 37, & 41.

           3.        The Debtor has sought and obtained Orders approving the employment of her

  bankruptcy counsel, Husch Blackwell LLP, and her family law counsel, the Haygood Law Firm.

  See Dkt. Nos. 51 & 58.

           4.        The Debtor is currently in divorce proceedings (the “Divorce Proceeding”) with her

  non-filing spouse, Michael G. Rylee (the “Spouse” and together with the Debtor, the “Parties”),

  which has been pending in Travis County, Texas since April 29, 2020. See In the Matter of the

  Marriage of Mary Brenna Rylee and Michael Gene Rylee, Case No. D-1-FM-20-002371 in the

  353rd Judicial District Court of Travis County, Texas (the “Family Court”).




  HB: 4842-2588-2353.2
21-10436-tmd Doc#59 Filed 07/12/21 Entered 07/12/21 18:01:52 Main Document Pg 2 of 5




           5.        On July 7, 2021, the Debtor filed an Expedited Agreed Motion Between Debtor and

  the Debtor’s Non-Filing Spouse for Order Modifying the Automatic Stay to Establish Procedures

  for Division of Community Property (Dkt. No. 48) to approve the retention of an independent

  expert financial advisor (the “Financial Advisor”) to be selected by the Subchapter V Trustee in

  this case (the “Trustee”) for the purpose of (i) evaluating and investigating certain alleged

  unauthorized transactions identified by each of the Parties and (ii) valuing and assisting in the

  division of the Parties’ community property (the “Protocol”). The Protocol was approved by the

  Court on July 9, 2021. See Dkt. No. 48. Pursuant to the Protocol, the Trustee will select the

  Financial Advisor on or before July 16, 2021, and the Parties will turn over requested records to

  the Financial Advisor within five business days of the Trustee selecting the Financial Advisor.

  The Trustee will prepare a report that will be completed no later than August 13, 2021, after which

  the Parties will attend mediation in an attempt to resolve the division of their community property.

  The Debtor is optimistic that the Protocol will result in a settlement with her Spouse that will allow

  her to propose and confirm a consensual Chapter 11 Plan.

           6.        The Debtor is also in communication with her largest creditor, American

  Momentum Bank (“AMB”), which is owed approximately $3.7 million for loans issued to the

  Parties’ businesses, FLX Energy Services, LLC and Flex 24 Fitness, LLC (collectively, the “Rylee

  Businesses”), which were guaranteed by the Debtor and her Spouse. The Debtor will work with

  AMB throughout and after completion of the Protocol in an effort to reinstate the commercial loans

  so they are on good terms and/or cured through the Debtor’s Chapter 11 Plan. During the Protocol,

  the Debtor will also be formulating the cash flow projections for the Rylee Businesses that are

  necessary to fund a plan of reorganization in this case. These activities are ongoing and should be

  finalized after the Financial Advisor’s report is completed.


                                                    2
  HB: 4842-2588-2353.2
21-10436-tmd Doc#59 Filed 07/12/21 Entered 07/12/21 18:01:52 Main Document Pg 3 of 5




           7.        An Order has also been entered to allow the Family Court to move forward with

  child custody and school issues for the Parties’ minor children. See Dkt. No. 47.

           8.        To date, three claims have been filed in this case totaling $121,421.82.

           9.        To date, the Debtor has not reached any consensual resolution or a plan in this case

  but will continue to work through the Protocol and attempt to confirm a consensual Chapter 11

  Plan in this case. The Debtor will continue to work with the Trustee in connection with her efforts

  to develop a consensual plan of reorganization.

           10.       The deadline to file the Debtor’s Chapter 11 Plan is August 30, 2021. The Debtor

  expects to file her Chapter 11 Plan on or before that date.

  Dated: July 12, 2021.                            Respectfully submitted,

                                                   HUSCH BLACKWELL LLP

                                                   By: /s/ Jameson J. Watts
                                                       Lynn Hamilton Butler
                                                       State Bar No. 03527350
                                                       Jameson J. Watts
                                                       State Bar No. 24079552
                                                       111 Congress Avenue, Suite 1400
                                                       Austin, Texas 78701
                                                       Tel: (512) 472-5456
                                                       Fax: (512) 479-1101
                                                       lynn.Butler@huschblackwell.com
                                                       jameson.watts@huschblackwell.com

                                                   COUNSEL FOR DEBTOR
                                                   MARY BRENNA RYLEE




                                                      3
  HB: 4842-2588-2353.2
21-10436-tmd Doc#59 Filed 07/12/21 Entered 07/12/21 18:01:52 Main Document Pg 4 of 5




                                  CERTIFICATE OF SERVICE
         I certify that on July 12, 2021, a copy of this document was served upon the parties and by
  the means indicated below.

                                                      /s/ Jameson J. Watts
                                                      Jameson J. Watts
  Notice will be served via ECF to:

  Mary Brenna Rylee                                   Southstar Bank, S.S.B.
  c/o Jameson J. Watts                                c/o Richard T. Chapman
  Husch Blackwell LLP                                 Anderson, Smith, Null & Stofer, L.L.P.
  111 Congress Avenue, Suite 1400                     100 West Goodwin, Suite 700
  Austin, TX 78701                                    Post Office Box 1969
  Email: Jameson.watts@huschblackwell.com             Victoria, TX 77902
                                                      Email: rchapman@andersonsmith.com
  American Momentum Bank
  c/o Bruce Ruzinsky                                  Subchapter V Trustee
  Jackson Walker LLP                                  c/o Michael Colvard
  1401 McKinney Street, Suite 1900                    Weston Center
  Houston, TX 77010                                   112 East Pecan Street, Suite 1616
  Email: bruzinsky@jw.com                             San Antonio, TX 78205
                                                      Email: mcolvard @mdtlaw.com
  American Momentum Bank
  c/o Jennifer F. Wertz                               Travis County
  100 Congress Avenue, Suite 1100                     c/o Jason A. Starks
  Austin, TX 78701                                    Travis County Attorneys’ Office4
  Email: jwertz@jw.com                                PO Box 1748
                                                      Austin, TX 78767-1748
  Ector CAD                                           Email: Jason.starks@traviscountytx.gov
  c/o Don Stecker
  Linebarger Goggan Blair & Sampson, LLP              United States Department of Justice
  112 E. Pecan Street, Suite 2200                     Office of the United States Trustee
  San Antonio, TX 78205                               c/o J. Casey Roy, Trial Attorney
  Email: sanantonio.bankruptcy@publicans.com          903 San Jacinto Blvd., Suite 230
                                                      Austin, TX 78701
  Michael G. Rylee                                    Email: Casey.Roy@usdoj.gov
  c/o Fareed Iqbal Kaisani
  Platt Cheema Richmond PLLC                          United States Trustee – AU12
  1201 N. Riverfront Blvd., Suite 150                 903 San Jacinto Blvd., Suite 230
  Dallas, TX 75207                                    Austin, TX 78701
  Email: fkaisani@pcrfirm.com                         Email: ustpregion07.au.ecf@usdoj.gov




  HB: 4842-2588-2353.2
21-10436-tmd Doc#59 Filed 07/12/21 Entered 07/12/21 18:01:52 Main Document Pg 5 of 5




  Notice will be mailed via United States
  first-class mail to:

  Briggs & Veselka Co                           Internal Revenue Service
  c/o Edward Fowler                             Centralized Insolvency Operations
  901 S. Mopac Expressway                       P. O. Box 7346
  Bldg. II, Suite 450                           Philadelphia, PA 19101-7346
  Austin, TX 78746
                                                James Firm PLLC
  Capital One Bank USA NA                       c/o Amanda James
  PO Box 31293                                  1316 5th Avenue
  Salt Lake City, UT 84131-1293                 Fort Worth, TX 76104

  Community National Bank                       John Manicom
  1502 Avenue M                                 PO Box 341420
  Hondo, TX 78861                               Austin, TX 78734

  Community National Bank                       Kelly L. Burris
  2659 John Ben Shepperd Pkwy.                  Cordell & Cordell PC
  Odessa, TX 79762                              301 Congress Avenue, Suite 1800
                                                Austin, TX 78701
  Friday Milner Lambert Turner, PLLC
  3401 Glenview Avenue                          Michael G. Rylee
  Austin, TX 78703                              101 Colorado, Apt. 3007
                                                Austin, TX 78701-4292
  GTG Solutions, Inc.
  c/o Bob. J. Shelton P.C.                      Texas Comptroller of Public Accounts
  5103 Chad Drive                               Revenue Acctg Div - Bankruptcy Section
  Arlington, TX 76017                           P.O. Box 13528
                                                Austin, TX 78711-3528
  GTG Solutions, Inc.
  c/o Anna Hand-Registered Agent                Texas Workforce Commission
  500 West Sherman                              Tax-Collections
  Chico, TX 76431                               101 E. 15th Street
                                                Austin, TX 78778-0001
  Haygood Law Firm
  c/o Lane Haygood                              Travis County Tax Assessor-Collector
  522 North Grant Avenue                        P.O. Box 149326
  Odessa, TX 79761                              Austin, TX 78714

  Internal Revenue Service
  Special Procedures
  Stop 5022 AUS
  300 East 8th Street
  Austin, TX 78701


                                            5
  HB: 4842-2588-2353.2
